Case 0:12-cv-61735-WJZ Document 111 Entered on FLSD Docket 07/08/2019 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 12-61735-CIV-ZLOCH


  BROWARD BULLDOG, INC., and
  DAN CHRISTENSEN,

              Plaintiffs,

  vs.                                                  O R D E R


  U.S. DEPARTMENT OF JUSTICE and
  FEDERAL BUREAU OF INVESTIGATION,

              Defendants.
                                     /

        THIS MATTER is before the Court sua sponte.           The Court has
  carefully reviewed the entire court file herein and is otherwise
  fully advised in the premises.
        In the Declaration Of Thomas R. Julin In Opposition To The
  FBI’s Renewed Motion For Summary Judgment (99-1), in a section
  discussing Broward Bulldog, Inc. v. U.S. Dep’t Of Justice, No. 16-
  61289, dealing with Plaintiffs’ FOIA request as to the Meese
  Commission, Mr. Julin discusses that case before Judge Altonaga in
  ¶¶ 113-119.    The Court draws the Parties’ attention to a statement
  of Mr. Julin in ¶ 114, in which Mr. Julin comments that in that
  case, “[T]he FBI agreed not to redact the al-Hijjis’ names and it
  identified Jacqueline Macquire as the FBI agent who had disparaged
  the April 16, 2002, memo.”         The Court also draws the Parties’
  attention to ¶ 118, in which Mr. Julin describes a document turned
  over in the Judge Altonaga case, which involved an April 2004
  interview.    The Court would again quote Mr. Julin:          “The FBI has
  not produced this document in this case, even though it is clearly
  responsive to the Bulldog’s FOIA request.” ¶ 118.           The Court, by
  quoting Mr. Julin, indicates no opinion as to the accuracy of these
Case 0:12-cv-61735-WJZ Document 111 Entered on FLSD Docket 07/08/2019 Page 2 of 3



  statements.      However,   before      the   Court    are   many   exemptions,
  particularly exemptions under Exemption 7, which could potentially
  be affected by concessions of Defendants as to any documents
  released or exemptions conceded in the other, related case.                   The
  statements in these paragraphs of Mr. Julin’s Declaration (DE 99-1)
  do not include specific references to the court file in Case No.
  16-61289.
         Therefore, first, the Court seeks a response from Defendants
  as to whether they would dispute the accuracy of the statements
  that    Plaintiffs   have   made   in       these   paragraphs,     as   to   any
  concessions made as to exemptions or documents produced in the
  Judge Altonaga case.      Next, the Court asks Defendants to identify
  for the Court whether any of these concessions were made as to any
  documents which are exact duplicates of the 81 pages of documents
  located as responsive in the above-styled cause, and if so, whether
  Defendants would make similar concessions as to the same or similar
  documents or exemptions claimed here.               Defendants should state
  their position as to whether the document produced to Plaintiffs in
  Case No. 16-61289, referenced in ¶ 118, should be produced in the
  same form, and with the same redactions, in this case.                         If
  Defendants have made concessions in Case No. 16-61289, which they
  do not make in the above-styled cause, the Court invites Defendants
  to provide any additional legal arguments for consideration as to
  why any document or redacted material released to the Plaintiffs in
  one case should not be released in this case.
         The Court directs Plaintiffs to provide any citations that
  might lead the Court more specifically to documents or docket
  entries in the case file of Case No. 16-61289 that would support
  Mr. Julin’s statements in ¶¶ 113-119.                 Or, in the event that
  Plaintiffs can support these statements in any other manner, by


                                          2
Case 0:12-cv-61735-WJZ Document 111 Entered on FLSD Docket 07/08/2019 Page 3 of 3



  attaching any additional documents or communications between the
  Parties, the Court would offer Plaintiffs the opportunity to attach
  any such support.         As to the document referenced in ¶ 118,
  Plaintiffs are directed to attach that document, as produced in
  Case No. 16-61289, to their response to this Order.
         Finally, the Parties are directed to confer.               If the Parties
  agree that any concessions were made as to exemptions in Case No.
  16-61289, they are directed to file a joint statement of what these
  concessions were and if any agreements as to exemptions in that
  case would affect any documents in the 81 pages in this case.                     As
  to any agreement reached, which the Parties agree would similarly
  affect any document in the 81 pages in this case, the Parties will
  provide the Court with the document page number, as well as any
  affected    exemption    on   that   page.     For     example,    for    page    1,
  exemption in box 1, the Parties may use the shorthand of 1:1.                     If
  the Parties had concessions in Case No. 16-61289, but which do not
  affect any of the 81 pages in this case, they may simply file a
  joint statement so stating.
         Accordingly, after due consideration, it is
         ORDERED AND ADJUDGED that, by noon on Thursday, July 11, 2019,
  both   Parties   shall    individually       provide    the   Court      with    the
  information requested herein, and the Parties shall confer and
  provide the Court with a joint statement, as described herein.
         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward
  County, Florida, this          8th           day of July, 2019.



                                       WILLIAM J. ZLOCH
                                       Sr. United States District Judge

  Copies furnished:
  All Counsel of Record


                                         3
